Citation Nr: 0332520	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  01-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung condition, 
claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran was afforded a hearing by the undersigned 
Veterans Law Judge, formerly known as a Member of the Board, 
in June 2002.


REMAND

In September 2002 and March 2003, the Board ordered 
additional development of evidence.  In January 2002, the 
veteran was afforded a VA examination.  In June 2003 a 
clarification opinion was obtained.  The United States Court 
of Appeals for the Federal Circuit has recently invalidated 
the regulations that empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  As no waiver of initial RO 
review is of record, a remand is order.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his service 
connection claim.

2.  The RO should then readjudicate the 
veteran's service connection claim in 
light of the actions taken and all 
evidence received since the June 2001 
Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
June, to include a summary of the 
evidence, including a June 2002 letter 
from a private medical provider, lay 
statements and the December 2002 and June 
2003 VA examination reports, and 
discussion of all pertinent regulations, 
including 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



